      Case 1:20-cv-06344-PGG-SLC Document 11 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROGER SOLOMON,


                                                     CIVIL ACTION NO.: 20 Civ. 6344 (PGG) (SLC)
                                Plaintiff,
         against
                                                           ORDER FOR PROPER SERVICE

NEW JERSEY TRANSIT RAIL OPERATIONS, INC.,
HOTEL PENNSYLVANIA MANAGEMENT
COMPANY, INC., AND INTERSTATE HOTELS
CONSULTING GROUP, INC.,
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff filed the complaint in this matter on August 12, 2020. (ECF No. 1). On September

23, 2020, Plaintiff filed an affidavit of service, indicating that Defendants were served on August

24, 2020 by Certified Mail. (ECF No. 10).

         Because mailing the summons and complaint by certified mail does not constitute proper

service under Federal or New York rules, Plaintiff is ORDERED to properly effect service and file

proof of service on the docket by October 8, 2020.


Dated:             New York, New York
                   September 24, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
